DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shankar Krithivasan on 14 October 2021.

I.	Claims 32 to 40 have been amended as follows:

1.	Regarding claim 32 – Line 1, changed “claim 20” to -- claim 31 --.
2.	Regarding claim 33 – Line 1, changed “claim 21” to -- claim 32 --.
3.	Regarding claim 34 – Line 1, changed “claim 21” to -- claim 32 --.
4.	Regarding claim 35 – Line 1, changed “claim 20” to -- claim 31 --.
5.	Regarding claim 36 – Line 1, changed “claim 20” to -- claim 31 --.

7.	Regarding claim 38 – Line 1, changed “claim 20” to -- claim 31 --.
8.	Regarding claim 39 – Line 1, changed “claim 20” to -- claim 31 --.
9.	Regarding claim 40 – Line 1, changed “claim 20” to -- claim 31 --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed the following uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The following claim element “a first subset of TTIs that is unavailable for sending the plurality of instances of the autonomous uplink transmission, determining a second subset of TTIs from the set of TTIs that is available for sending the plurality of instances of the autonomous uplink transmission, and transmitting, based at least in part on identifying the first subset of TTIs that is unavailable, instances of the autonomous uplink transmission using the second subset of TTIs with an increased transmit power, or a scheduling request (SR), or a combination thereof” in combination with the other elements are the reasons for allowance.
1.	Regarding claim 1 - A method for wireless communication at a user equipment (UE), comprising: receiving a configuration for a repetition window comprising a set of transmission time intervals (TTIs), the repetition window configured for sending a plurality of instances of an autonomous uplink transmission using the set of TTIs, identifying, from the set of TTIs, a first 
2.	Regarding claim 11 - A method for wireless communication at a base station, comprising: transmitting, to a user equipment (UE), a configuration of periodic repetition windows comprising a set of transmission time intervals (TTIs), each repetition window being configured for receiving a plurality of instances of an autonomous uplink transmission using the set of TTIs, and receiving, during a repetition window, instances of the autonomous uplink transmission having a transmit power increased by a power value, or a scheduling request (SR), or a combination thereof based at least in part on a subset of TTIs from the set of TTIs being unavailable for receiving the instances of the autonomous uplink transmission.
3.	Regarding claim 31 – An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory, the instructions executable by the processor to cause the apparatus to: receive a configuration for a repetition window including a set of TTIs, the repetition window configured for sending a set of instances of an autonomous uplink transmission using the set of TTIs, identify, from the set of TTIs, a first subset of TTIs that is unavailable for sending the set of instances of the autonomous uplink transmission; determine a second subset of TTIs from the set of TTIs that is available for sending the set of instances of the 
4.	Regarding claim 41 - An apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a user equipment (UE), a configuration of periodic repetition windows comprising a set of transmission time intervals (TTIs), each repetition window being configured for receiving a plurality of instances of an autonomous uplink transmission using the set of TTIs, and receive, during a repetition window, instances of the autonomous uplink transmission having a transmit power increased by a power value, or a scheduling request (SR), or a combination thereof based at least in part on a subset of TTIs from the set of TTIs being unavailable for receiving the instances of the autonomous uplink transmission.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
 

Allowable Subject Matter

Claims 1-19, and 31-41 are allowable over the prior art of record.

Conclusion

Claims 1-19, and 31-41 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hoang et al. (US 2021/0243749 A1) discloses NR V2X – method and data transmission in wireless systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
15 October 2021
/John Pezzlo/
Primary Examiner, AU 2465